Title: The Commissioners to Gabriel de Sartine, 5 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Passy Novr 5. 1778
     
     We have the Honour of your Excellencys Letter of the 5th. of this Month, but as the Memoire, of the French surgion, which your Excellency proposed to transmit to Us, was, by some Accident omitted to be inclosed in your Letter, We are ignorant of his Case, and consequently unable to inform your Excellency whether it is in our Power to afford him any Relief. If your Excellency, will have the Goodness to send Us the Memoire, We will answer your Letter without Delay.
     In the Mean Time, We may acquaint your Excellency that the United States, have not adopted any Precautions, for sending Succours to their subjects residing imprisond in England. We have ventured, without orders or Permission from the United States, to lend small sums of Money to Persons who have escaped from Irons and Dungeons in Great Britain, to bear their Expences to Nantes, L’Orient or Bourdeaux. But We have sent no succour to them while in England except a small sum of Money put into the Hands of Mr. Hartley to be disposed of by him for the Relief of such as should most want it.
     We shall consider every Frenchman taken by the English on Board of American Vessells, in the same light as if he was an American by Birth, and entitled to the same Assistance from Us, as Americans are in the same situation. We have the Honour to be
    